 Case 8:19-cv-01370-MSS-AEP Document 8 Filed 06/21/19 Page 1 of 2 PageID 34



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CHIEHEN CHUNG,

       Plaintiff,

v.                                                   CASE NO.: 8:19-cv-1370-MSS-AEP

THINKDIRECT MARKETING
GROUP, INC.,

      Defendant.
____________________________________/

            NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE

       Plaintiff, CHIEHEN CHUNG, pursuant to Fed. R. Civ. P. 41(a), hereby voluntarily

 dismisses this action without prejudice, and with each party to bear its own attorney's fees, costs

 and disbursements.

       Dated this 21st day of June, 2019.

                                              Respectfully submitted,

                                              /s/Brandon J. Hill
                                              Brandon J. Hill
                                              Florida Bar No.37061
                                              Wenzel Fenton Cabassa P.A.
                                              1110 N. Florida Avenue Suite 300
                                              Tampa, Florida 33602
                                              Main No.: 813-224-0431
                                              Direct No.: (813) 337-7992
                                              Facsimile No.: 813-229-8712
                                              Email: bhill@wfclaw.com
                                              Email: twells@wfclaw.com
                                              Attorneys for Plaintiff
 Case 8:19-cv-01370-MSS-AEP Document 8 Filed 06/21/19 Page 2 of 2 PageID 35




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of June, 2019, the foregoing was

electronically filed using the Florida Courts E-Filing Portal, which will send a notice of electronic

filling to:

INCORPORATING SERVICES, LTD., Registered Agent
1540 GLENWAY DRIVE
TALLAHASSEE, FL 32301

                                              /s/Brandon J. Hill
                                              Brandon J. Hill
